Appeal from an order of the Supreme Court, Erie County (Joseph R. Glownia, J.), entered November 23, 2005. The order, insofar as appealed from, denied in part plaintiffs motion for a protective order.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously modified on the law by granting the motion in its entirety and vacating the fourth and fifth ordering paragraphs and as modified the order is affirmed without costs.
Same memorandum as in Ackerman Mech. Servs., Inc. v Hayes (32 AD3d 1307 [2006]). Present — Hurlbutt, J.P., Scudder, Gorski and Green, JJ.